DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “a third width” in Line 3.  Yet, there is no recitation to a second width.  Thus, it is unclear whether a second width exists or not.  Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first height in a cross section . . . where the third surface intersects with the first land surface, and the first height is the midportion is larger than the first height at the first end portion.”  It is unclear how there is differing first heights in a single cross section. It would appear that there is a cross section at different points such that the first height at the different points in respective cross sections is different as claimed.  Yet, the claim does not set 
Claim 4 recites “a ridge line where the third surface intersects with the first land surface” in Line 2.  Yet, claim 1 already sets forth antecedent basis for this limitation.  Therefore, it is unclear whether the this recitation in claim 4 is the same as that in claim 1 or additional thereto.  Appropriate correction required.
Claim 7 recites “a fourth width” in Line 2.  Yet, there is no recitation to a third width (except in claim 5 from which claim 7 does not depend).  Thus, it is unclear whether a third width exists or not within the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka et al. (WO 2012023325 A1) in view of Alm et al. (US Pub. No. 2006/0228179 A1).
(Claim 1) Kanaoka et al. (“Kanaoka”) discloses a cutting insert (1) including a first surface (5) having a polygonal shape (Fig. 1).  The first surface has a first corner (3) and a first side (4) extended from the first corner (Figs. 1, 2).  A second surface (bottom/seating surface) is located on a side opposite to the first surface, and a third surface (peripheral surface) is located between the first surface and the second surface (these features are inherent to the cutting insert, but see Figs. 3, 5).  A land surface (Fig. 2 where dimensions A, B & C are located) is located between the first surface and the third surface (Figs. 1, 2).  The land surface includes a first land 
Alm et al. (“Alm”) discloses a first land surface having a first height at the midportion being larger than the first height at the first end portion (Figs. 1, 3A-3E; ¶ 0028).  This change in height may accompany a varying width (¶ 0028).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert in Kanaoka with the first height at the midportion being larger than the first height at the first end portion as taught by Alm in order to improve tool life (¶ 0032).1
(Claim 2) The first land surface further includes a part where the first width becomes larger as approaching the first end portion from the midportion in the front view of the first surface (in a direction from A to B; Fig. 2).
(Claim 4) A ridge line where the third surface intersects with the first land surface has a circular arc shape in which a first radius of curvature is constant in the front view of the first surface (Fig. 2).  A ridge line where the first surface intersects with the first land surface has a curvilinear shape in which a second radius of curvature at the midportion of the first land surface is smaller than a third radius of curvature at the 4first end portion in the front view of the first surface (Fig. 2).
(Claim 5) The second land surface has a third width (C) in the front view of the first surface (Figs. 1, 2).  The second land surface includes a part where the third width becomes smaller going away from the first land surface (from B to the C width; Fig. 2).
(Claim 6) The first surface (5) further includes a second side (opposite linear portion about the corner from the first side) extending from the first corner (Fig. 2).  The land surface further includes a third land surface connecting to the second side (Fig. 2).  The first land surface further includes a second end portion located at a side of the third land surface, and the first width (B) at the second end portion is larger than the first width (A) at the midportion.
(Claim 7) The third land surface has a fourth width (C) in the front view of the first surface (Fig. 2).  The third land surface includes a part where the fourth width becomes smaller as going away from the first land surface (from B to the C width; Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka et al. (WO 2012023325 A1) in view of Alm et al. (US Pub. No. 2006/0228179 A1) further in view of Fuji (US Pub. No. 2015/0375303 A1).
Kanaoka discloses a cutting insert with a fixation hole, but there is no explicit disclosure of a cutting tool where the insert is located in a pocket located on a side of a front end of a holder.  Kanaoka also does not explicitly disclose the method as claimed.
Fuji discloses a cutting tool (101) where the insert (1) is located in a pocket located on a side of a front end of a holder (Figs. 9-11).  Fuji also discloses a method for manufacturing a machined product that includes rotating (Y2) a workpiece (201), bringing the cutting tool into contact with the workpiece being rotated (Fig. 10), and moving the cutting tool away from the workpiece (Fig 11).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Kanaoka in a holder (thereby forming a .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-7 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting that the height measurement is not specific.  That is, the height is not recited as being from one end of the land to another in a specific direction.  Applicant should be on notice that a reference having descending cutting edges could afford the eight variance relative to the bottom (second) surface of the insert.